

OPERATOR   MANAGEMENT   AGREEMENT
 
This Operator Management Agreement (this "Agreement") is executed to be
effective as of December __, 2012 (the “Effective Date”) between DC Surprise
Cinema, LLC, a Delaware limited liability company ("Owner"), and Digital Cinema
Destinations Corp., a Delaware corporation ("Operator").
 
BACKGROUND
 
A.  Owner is engaged in the business of acquiring and owning movie theaters and
Operator has expertise in the management and operation of movie theaters and
related activities.
 
B. Owner desires to retain Operator to provide management services with respect
to all aspects of operating, maintaining and managing the theater that is
presently owned by Owner and any other theaters that may be acquired by Owner in
the future (the “Theaters”), and Operator is willing to provide such management
services, upon the terms and subject to the conditions set forth in this
Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Owner and Operator, intending to be
legally bound, agree as follows:
 
ARTICLE I
TERM OF AGREEMENT
 
1.1 INITIAL PERIOD. This Agreement commences on the Effective Date and shall
continue through December 31, 2017 (the "Initial Period"), unless earlier
terminated as provided herein.
 
1.2 RENEWAL PERIOD. This Agreement shall be extended at the option of Owner for
one renewal period of five (5) years following the Initial Period (the "Renewal
Period"), unless Owner has delivered written notice to Operator at least 180
days, but not more than 365 days prior to the end of the Initial Period,
electing not to extend this Agreement for the Renewal Period.
 
 
 

--------------------------------------------------------------------------------

 
 
1.3 ADDITIONAL PERIODS. This Agreement shall be extended at the option of either
party hereto for one or more additional periods of five (5) years each following
the Renewal Period (each an "Additional Period"), unless Owner or Operator have
delivered written notice to the other at least 180 days, but not more than 365
days prior to the end of the Renewal Period or the then current Additional
Period, as the case may be, electing not to extend this Agreement for an
Additional Period.
 
ARTICLE II
MANAGEMENT OF THEATERS
 
2.1 ENGAGEMENT OF OPERATOR. Subject to the terms and conditions of this
Agreement, (a)  Owner hereby engages Operator as its sole and exclusive agent
for operating, maintaining and managing any Theaters owned by Owner during the
Initial Period, Renewal Period and any Additional Periods, and (b) Operator
hereby accepts such engagement and agrees to fulfill its duties hereunder and to
operate, manage, direct, maintain and supervise the Theaters during the Initial
Period, Renewal Period and any Additional Period in a good, businesslike manner
and at a standard comparable to the theaters operated by Operator on its own
behalf or for third parties.
 
2.2 SPECIFIC DUTIES OF OPERATOR. Subject to the terms and conditions of the
Operating Agreement of Owner’s parent, Start Media/Digiplex, LLC, dated as of
December 10, 2012, by and between Start Media, LLC and Operator (the “Operating
Agreement”), Operator shall have the sole responsibility and sole authority to
make any and all decisions with respect to the day-to-day operations at the
Theaters. Without limiting the generality of the foregoing, Operator shall have
the following duties and authority, all at the expense of the Owner:
 
 
 

--------------------------------------------------------------------------------

 
 
(a) Operator shall determine and put into effect all policies with respect to
performance at the Theaters, including, without limitation, show times, hours of
operation, ticket prices and "goodwill" tickets.
 
(b) Operator shall keep Owner advised concerning all material aspects of
Operator's activities with respect to the management and operation of the
Theaters.
 
(c) Operator shall train theater managers, assistant managers, management
trainees and other employees (collectively, the "Employees") sufficient to
direct, supervise and staff the Theaters’ operations. Operator shall determine
the compensation, fringe benefits and employment duration of all Employees and
the assignment of duties to be performed by each Employee, and shall negotiate
and settle any labor disputes. Operator shall cause to be procured and
maintained adequate workers' compensation insurance or other similar insurance
as may be required by law covering the Employees.
 
(d) Operator shall contract for and purchase, on behalf of and in the name of
Owner, all merchandise, materials, supplies and accessories to be used in
connection with the operation and maintenance of the Theaters, including without
limitation, concessions used in connection with the Theaters.
 
(e) Operator shall cause to be remitted when due to the proper governmental
authorities all taxes on box office admissions that are not measured by net
income and all sales taxes on other Theater revenues on behalf of the Owner.
 
 
 

--------------------------------------------------------------------------------

 
 
Operator shall also cause all other taxes payable with respect to operation of
the Theaters to be remitted when due to the proper governmental authorities,
including without limitation, payroll taxes, and shall cause to be timely filed
such tax returns as are required with respect to such taxes. Operator shall
timely provide to Owner copies of all such tax returns filed and give Owner
access to all financial or other records concerning such taxes.
 
(f) Operator shall obtain and maintain, for itself or on behalf of and in the
name of Owner, as the case may be, all licenses, permits and authorizations from
any governmental authorities that are necessary for the operation of the
Theaters in the manner required by this Agreement.  Owner agrees to execute and
deliver any and all applications and other documents and to otherwise cooperate
to the fullest extent with Operator in applying for, obtaining and maintaining
all such licenses, permits and authorizations. Operator shall at all times, and
at its expense, remain qualified and licensed to do business and be in good
standing in the states in which any of the Theaters is located.
 
(g) Operator shall have the right and duty, on behalf of and in the name of the
Owner, to contract for and purchase concessions and concession supplies for the
Theatres and to set prices for and sell such concessions and concession
supplies; to determine and put into effect advertising and all business policies
with respect thereto; and to do and perform any and all things ordinarily
required in the operation thereof, all without limitation or prejudice to the
right and duty of Operator generally to supervise and manage the operations of
the Theaters’ concessions.
 
 
 

--------------------------------------------------------------------------------

 
 
(h) Operator shall maintain all insurance coverage customarily carried for
comparable theaters in the respective jurisdictions where the Theaters are
located, which shall include, but not be limited to, terms, conditions and
provisions typically contained in the policies covering the theaters that
Operator owns or leases.  Each policy shall cover both Owner and Operator as
named insureds, and shall waive any rights of subrogation against any named
insured.  Operator shall have the right to maintain such coverage pursuant to
policies covering other properties of Operator, provided that the cost of such
coverage is allocated to the Theaters in a manner reasonably acceptable to Owner
and Operator.
 
(i) Operator shall immediately notify Owner of any casualty, disaster, loss,
damage or injury occurring at any Theater, whether covered by insurance or not.
Operator shall not use any Theater, or permit the same to be used, for any
purpose which will make void or voidable any such insurance policies. Operator
shall, upon request of Owner, assist the Owner in any reasonable manner, as
Owner may request, in the settlement of any claim under any such insurance
policies.
 
(j) Operator shall manage the operations of the Theaters in compliance with all
applicable laws, regulations and other requirements of all governmental and
regulatory entities having jurisdiction over the Theaters (collectively,
"Regulatory Requirements"). Operator shall not unreasonably refuse or delay
compliance with any specific instructions of Owner that are reasonably necessary
to cause any Theater to comply with the Regulatory Requirements.  Owner shall
cooperate with Operator in complying with the Regulatory Requirements, including
paying all costs of compliance, including, without limitation, the costs of
third party consultants and reasonable attorneys' fees.
 
 
 

--------------------------------------------------------------------------------

 
 
(k) Operator shall keep, maintain and make available for inspection by any
authorized representatives of Owner upon its request, at the principal office of
Operator and at reasonable times and intervals, sufficient records and other
data and books of account reflecting accurately all cash receipts and
disbursements and income and expenditures in the management and operation of the
Theaters.  Operator shall provide Owner, prior to the start of each fiscal year
a proposed budget for the Theaters for Owner’s approval (any such approved
budget, the “Budget”).  In addition, Operator shall provide Owner (at Operator’s
expense) with monthly profit and loss statements for each of the Theaters,
showing actual vs. budgeted results, in substantially the form attached as
Exhibit A hereto, and such other information as Owner reasonably requests
regarding the Theaters (the “Monthly Statements”).
 
(l) To the extent Operator deems necessary in connection with this Agreement,
Operator shall enter into contracts on behalf of and in the name of  Owner with
architects, engineers, tradesmen and other independent contractors to perform
services with respect to the Theaters and supervise the administration, and
monitor the performance, of all work to be performed and services to be rendered
under all such contracts, and will make  reasonable efforts to arrange that
the  terms of any such contracts  be no less favorable with respect to the
operations of the Theaters than the terms upon which Operator shall have entered
into similar contracts for other theaters that Operator owns or manages, as may
be adjusted to reflect regional differences.
 
 
 

--------------------------------------------------------------------------------

 
 
(m) On behalf of and in the name of  Owner, Operator shall enter into such
service, maintenance and other contracts, or otherwise obtain or provide such
service or maintenance as shall be necessary or appropriate for the operation
and maintenance of the Theaters, including without limitation, the equipment and
systems located in or servicing Theaters, contracts for utilities, elevator
maintenance, telephone service, interior cleaning, window cleaning, landscape
maintenance, rubbish removal, parking lot maintenance, fuel, heating and air
conditioning maintenance, security, and vermin and insect extermination, and
shall make  reasonable efforts to enter into such contracts on terms no less
favorable than the terms upon which Operator shall have entered into similar
contracts with respect to the operations of other theaters that Operator owns or
manages, as may be adjusted to reflect regional differences.
 
(n) On behalf of  Owner (and except to the extent provided below) after Owner
shall have approved such measures, Operator shall refurbish, remodel and
renovate the Theaters, including all landscaping and parking fields, replace or
supplement operating equipment and fixtures and make repairs, in each case as
Operator deems reasonably necessary from time to time to preserve the Theaters
in good working order and condition; it being understood and agreed that
Operator shall be entitled to cause maintenance capital expenditures to be
incurred with respect to the Theaters, without Owner’s prior approval, to the
extent that such expenditures do not exceed, in the aggregate, in any fiscal
year, an amount equal to $3,000 multiplied by the number of screens in the
Theaters during such fiscal year.
 
The items of furnishings, fixtures and equipment so replaced or added shall be
and become, forthwith upon acquisition and installation and without further act
or action, the property of  Owner and part of the Theaters (except as may
otherwise be provided by the applicable lease or state law) . All such
replacements and additions shall be purchased on behalf of and in the name of
Owner at competitive prices.
 
 
 

--------------------------------------------------------------------------------

 
 
(o) On behalf and at the expense of Owner, Operator shall obtain the software
for all necessary management information systems and the necessary computer
hardware for such systems.
 
(p) Operator shall manage the Theaters in a manner that is consistent with and
does not violate or cause a default under any leases, reciprocal easement
agreements, covenants, common area maintenance agreements and other agreements
to which  Owner is a party affecting the Theaters, including  any covenants,
easements or other restrictions on the use of the Theaters.
 
(q) Operator shall set programming times and location for the Theaters, subject
to the terms of any film licenses restricting Operator's discretion with respect
thereto.
 
(r) Operator shall receive, consider and respond to the complaints of all guests
and users of any of the services or facilities of the Theaters.
 
(s) Operator shall book and license or cause to be licensed on Owner's behalf,
films and other attractions for exhibition in the Theaters, including any
cooperative advertising with film distributors and alternative content
programming, and shall have the sole authority to determine which films,
programs or other content shall be exhibited in the Theaters.
 
(t) Operator shall render the necessary accounting and bookkeeping services
generally required in the management of the affairs and operation of the
Theaters, provided that the engagement of any third party accountants, attorneys
or consultants for services  with respect to the Theaters shall be  pre-approved
in writing by Owner, and the expenses of any such third party service providers
shall be borne by Owner.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE III
COSTS AND EXPENSES
 
3.1 BANK ACCOUNTS. All monies advanced to the Theaters by the Owner, all Theater
revenues and all other funds of  Owner with respect thereto, shall be deposited
in a bank account or bank accounts (the "Owner Accounts") designated by  Owner,
and, subject to the terms and conditions of the Operating Agreement and in
accordance with the Budget, Operator shall have unrestricted use of such funds
as are reasonably required to be maintained in the Owner Accounts to reimburse
Operator for any costs to be borne by  Owner hereunder, to carry on the
operation of the Theaters, and to make payments, on a basis substantially the
same as that of Operator in the conduct of its business, of the expenses
incurred to carry on the operation of the Theaters.    Owner acknowledges that
the operation of the Theaters will require sufficient cash availability on an
ongoing basis to enable the business to be properly conducted and that Owner
will maintain sufficient funds in the Owner Accounts for such purpose.
 
3.2 DISBURSEMENTS. Operator shall pay from the Owner Accounts, on behalf of
Owner, the costs and expenses of operating the Theaters, including the costs and
expenses of third party accountants, attorneys and consultants whose engagement
with respect to the Theaters shall have been pre-approved in writing by
Owner.  Checks or other documents of withdrawal drawn upon the Owner Accounts
shall be signed by representatives of the Operator, as agent for Owner.
 
3.3 EXPENSES. All costs, expenses, fees and charges with respect to the use,
operation or management of the Theaters, including, but not limited to, the
costs incurred by Operator in performing its duties under Article II hereof and
the cost of film rental payments, advertising, third party legal, third party
accounting, tax and professional costs, salaries of managers and all other
on-site Employees, shall be borne by Owner. Operator shall not be required or
obligated to provide or advance any moneys for any such costs, charges or
expenses. However, Operator shall bear and pay all of its own overhead,
including the salaries of its own officers, regional supervisory, administrative
and accounting personnel.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE IV
MANAGEMENT FEES AND REMITTANCE TO OPERATOR
 
4.1 MANAGEMENT FEE. For the services rendered by Operator hereunder, Owner
agrees to pay Operator an annual management fee (the "Management Fee") equal to
five percent (5%) of the aggregate “Total Revenues” of the Theaters in each
year.  “Total Revenues” for the Theaters shall be determined in accordance with
generally accepted accounting principles in the same manner as “Total Revenues”
are determined in Operator’s audited financial statements for fiscal year ended
June 30, 2012.  The Management Fee shall be payable monthly in advance based
upon estimated Total Revenues of the Theaters for the immediately preceding
calendar month as set forth in the then most recent Monthly
Statement.  Thereafter, the actual results of operations of the Theaters shall
be determined by Operator, subject to review by Owner’s independent accounting
firm (which shall be EisnerAmper during Owner’s initial fiscal year).  Within 10
business days of the receipt of the reviewed quarterly financial statements for
any particular calendar quarter, the Management Fees payable to Operator for
such quarterly period shall be determined and the estimated payments previously
advanced for the fees for such quarter shall be adjusted to the extent necessary
to give effect to the Total Revenues of the Theaters set forth in such reviewed
quarterly financial statements.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE V
TERMINATION
 
This Agreement may be terminated only in accordance with this Article.
 
5.1 TERMINATION FOR CAUSE BY OWNER. The Owner may terminate this Agreement for
Cause in accordance with this Section 5.1. The term "Cause" shall mean that (i)
Operator has committed any act or acts of bad faith, willful misconduct or gross
negligence with respect to its material obligations hereunder or the business or
operations of the Theaters; or (ii) Operator has breached this Agreement or
failed to satisfy its obligations hereunder in any material respect and such
breach or default was not cured within thirty (30) days of receipt of written
notice from Owner of such breach or default. However, if a longer period is
actually necessary in order to cure the Cause (such longer period not to exceed
90 days), Operator must have commenced to cure the Cause and be diligently
pursuing a cure for the Cause, in order to preclude such asserted Cause from
being a basis for termination.
 
5.2 TERMINATION BY OWNER FOR CROSS-DEFAULT.  Owner may terminate this Agreement
upon thirty (30) days prior written notice to Operator if an event of default
occurs and is continuing under the terms of any management agreement or other
agreement between Operator, on the one hand, and Owner or any affiliate of
Owner, on the other hand.
 
5.3 EFFECT OF TERMINATION. If this Agreement is terminated for any reason, any
amounts accrued but not yet paid to Operator hereunder shall be payable by Owner
at the time of such termination, and any Management Fees that shall have been
paid on the basis of estimates of Total Revenues that exceed actual Total
Revenues for the applicable period, shall be returned by Operator to the extent
of any excess paid.  Upon termination, Operator shall deliver to  Owner the
originals of all books, records, contracts and all other documents,
certificates, permits or instruments relating to the Theaters.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VI
SUCCESSORS AND ASSIGNS
 
6.1 ASSIGNMENT BY OPERATOR. Operator shall not assign its rights and obligations
under this Agreement without the approval of Owner.  After an assignment of this
Agreement following receipt of approval for any assignment as provided for in
the preceding sentence, Operator's liability hereunder shall terminate for any
of its obligations on the date of such assignment.
 
6.2 ASSIGNMENT BY OWNER. Owner shall not assign its rights and obligations under
this Agreement without the approval of the Operator.  After an assignment of
this Agreement following receipt of approval for any assignment as provided for
in the preceding sentence, Owner's liability hereunder shall terminate for any
of its obligations on the date of such assignment.
 
6.3 BINDING ON SUCCESSORS. Except as otherwise provided herein, the terms,
provisions, covenants, undertakings, agreements, obligations and conditions of
this Agreement shall be binding upon and shall inure to the benefit of the
successors in interest and the permitted assigns of the parties hereto with the
same effect as if mentioned in each instance where the party hereto is named or
referred to and shall be appurtenant to and run with the Theaters and shall be
binding on any subsequent owner of any interest in the Theaters.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VII
INTELLECTUAL PROPERTY
 
7.1 THEATRE BRANDING. During the term of this Agreement, the Theaters shall be
operated, marketed and branded as a Digiplex theatre. Owner acknowledges that
Operator is the owner of a sublicense, and its affiliates own and use all
registered names, logos, insignias, trade dress and other intellectual property
specified on Exhibit "A" (collectively, the "Digiplex  Rights") in the operation
of any Digiplex theatre, including the Theaters.
 
7.2 GRANT OF LICENSE. Operator hereby grants Owner during the term of this
Agreement the conditional, limited and non-exclusive right, without royalties or
other consideration, to use the Digiplex Rights in connection with the operation
of the Theaters in accordance with this Agreement and for no other purpose.
Owner acknowledges and agrees that:
 
(a) Subject to the terms and conditions of the Operating Agreement, the license
granted to Owner hereunder shall not restrict Operator and its affiliates in the
use of the Digiplex Rights in any manner, including without limitation,
competing with the Theaters, or the Owner or its members.
 
(b) Owner shall not, by virtue of the operation of the Theaters, acquire any
right to any of the Digiplex Rights, and any goodwill derived from use of the
Digiplex Rights in connection with the Theaters shall inure to the benefit of
Operator and its affiliates.
 
(c) The license to use the Digiplex Rights granted hereunder shall terminate
upon termination of this Agreement, and Operator and its affiliates shall be
under no obligation to offer or extend such license for any purpose, upon
termination due to sale of the Theaters or otherwise.
 
 
 

--------------------------------------------------------------------------------

 
 
(d) Owner shall not contest or dispute Operator and its affiliates' ownership of
the Digiplex Rights.
 
(e) The Theatre shall use only labeling, packaging, advertising, promotional and
other items using the Digiplex  Rights that have been approved by Operator to
ensure that Owner is maintaining appropriate quality standards regarding the use
of the Digiplex Rights in a manner consistent with the quality standards of
Operator and its affiliates.
 
7.3 OPERATOR REPRESENTATIONS. Operator represents and warrants to Owner as
follows: (a) Operator is the owner of a sublicense, and its affiliates own and
use the Digiplex Rights, (b) Operator has the right to grant Owner the license
to use the Digiplex Rights in accordance with the terms of this Agreement, (c)
the use of the Digiplex Rights by Owner will not infringe upon any United States
or foreign copyright, patent, trade secret or other proprietary right, or
misappropriate any trade secret or intellectual property right of any third
party and (d) Operator is not a party to any other agreement which would prevent
Operator from entering into or performing its obligations under this Agreement.
 
ARTICLE VIII
GENERAL COVENANTS
 
8.1 RELEASE OF OPERATOR. Operator, its directors, agents, officers, employees
and affiliates, as agents of Owner, shall not be liable to Owner or to any other
person or entity for any act or omission committed in the performance of this
Agreement unless such act constitutes bad faith, gross negligence, fraud or
willful and wanton misconduct. Notwithstanding any other provision of this
Agreement, in no event shall Owner make any claims against Operator on account
of any alleged errors of judgment made in good faith in the operation of the
Theaters.
 
 
 

--------------------------------------------------------------------------------

 
 
8.2 INDEMNIFICATION OF OWNER. Operator hereby agrees to defend, indemnify and
hold harmless  Owner, its members, agents, directors, employees, officers and
affiliates from and against any claim, liability, loss, damage, cost or expense
(including reasonable attorneys' fees) arising out of or incurred in connection
with (a) Operator's operation of the Theaters in a grossly negligent manner, or
arising from Operator's bad faith, material misrepresentation, or fraudulent or
willful and wanton misconduct, or (b) Operator's breach of any representation,
warranty or covenant contained in this Agreement.
 
8.3.  INDEMNIFICATION OF OPERATOR.  Owner hereby agrees to indemnify and hold
harmless Operator, its agents, directors, employees, officers and affiliates
from and against any claim, liability, loss, damage, cost or expense (including
reasonable attorneys’ fees) arising out of or incurred in connection with
Operator’s guarantee of any obligations of the Theaters pre-approved in writing
by Owner, including without limitation, any guarantee of the Theaters’
obligation under any lease of any of the premises at which the Theaters conduct
their operations, but excluding any such claim, liability, loss, damage, cost or
expense arising out of or incurred in connection with(a) Operator's operation of
the Theaters in a grossly negligent manner, or arising from Operator's bad
faith, material misrepresentation, or fraudulent or willful and wanton
misconduct, or (b) Operator's breach of any representation, warranty or covenant
contained in this Agreement (other than any such breach arising out of Owner’s
failure to maintain sufficient funds in the Owner Accounts pursuant to Section
3.1).
 
 
 

--------------------------------------------------------------------------------

 
 
8.4  INDEMNITY PROCEDURES.  In the event Owner or Operator, as the case may be,
is, directly or indirectly, conducting the defense against any third party claim
for which Operator or Owner, as the case may be, is required to indemnify the
other  hereunder, Operator or Owner shall cooperate  in such defense and make
available , at Operator’s or Owner’s expense, as the case may be, all such
witnesses, records, materials and information in such party’s possession or
under such party’ control relating thereto as is reasonably required by the
other party.  If Owner or Operator, as the case may be, acknowledges its
obligation to indemnify the other hereunder, such indemnifying party shall
promptly pay all reasonable attorneys’ fees and other costs and expenses of the
other party related to such claim upon submission of invoices therefor.
 
ARTICLE IX
NOTICES
 
All notices to be given hereunder shall be given in writing and shall be deemed
given (i) when delivered by messenger with receipt obtained, (ii) when received
if sent by overnight delivery service with receipt retained, (iii) when sent by
telecopy if notice is also sent the same day by overnight delivery service, or
(iv) by the United States mails (and, if mailed, shall be deemed received five
(5) business days after the postmarked date thereof) with postage prepaid,
registered or certified; and delivered or addressed to:.
 
If to Owner:
 
C/O Digital Cinema Destinations Corp.
250 East Broad Street
Westfield, NJ 07090
Fax No.:  (908) 396-1361
Attention:  Board of Managers
 
 
 

--------------------------------------------------------------------------------

 
 
With a copy to:
 
Start Media, LLC
375 Hudson Street, 12th Floor
New York, NY 10014
Attention:  Michael J. Maher/Vinay S.
Kolla                                                                                                           
 
If to Operator:
 
Digital Cinema Destinations Corp.
250 East Broad Street
Westfield, NJ 07090
Attn: A. Dale Mayo, Chairman
 
Either party hereto may change the address for notices hereunder by such party
giving notice of such change to the other party hereto in the manner hereinabove
provided.
 
ARTICLE X
MISCELLANEOUS
 
10.1 SPECIFIC PERFORMANCE. The parties declare that it is impossible to measure
in money the damages that will accrue to a party hereto by reason of a breach of
this Agreement by a party hereto or a failure of a party hereto to otherwise
perform any of the obligations under this Agreement. Therefore, if any party
shall institute any action or proceeding to enforce the provisions hereof, any
person against whom any such action or proceeding is brought hereby waives the
claim or defense therein that such party has or had an adequate remedy at law,
and such person shall not urge in any such action or proceeding the claim or
defense that such remedy at law exists. Further, the parties hereto expressly
agree that any non-breaching party shall have the right to injunctive relief for
breach of any of the terms hereof, plus damages for such breach to the extent
permitted by law.
 
 
 

--------------------------------------------------------------------------------

 
 
10.2 NO WAIVER. No failure by Operator or Owner to insist upon the strict
performance of any covenant, agreement, term or condition of this Agreement, or
to exercise any right or remedy consequent upon a breach thereof, shall
constitute a waiver of any such breach of such covenant, agreement, term or
condition. No waiver of any breach shall affect or alter this Agreement, but
each and every covenant, agreement, term and condition of this Agreement shall
continue in full force and effect with respect to any other then existing or
subsequent breach thereof.
 
10.3 FURTHER ASSURANCES. Each party hereto shall further execute and deliver all
such other appropriate supplemental agreements and other instruments and take
such other action as may be necessary to make this Agreement fully and legally
effective, binding and enforceable as between the parties hereto and as against
third parties, or as the other party may reasonably request. Owner shall be
entitled to visit the Theaters at any time.
 
10.4 GOVERNING LAW. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York applicable to agreements made
and to be performed entirely within such State.
 
10.5 PARTIAL INVALIDITY. If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement and the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, as the case may be, shall not be affected
thereby, and each term and provision of this Agreement shall be valid and
enforceable to the fullest extent permitted by law.
 
 
 

--------------------------------------------------------------------------------

 
 
10.6 ENTIRE AGREEMENT. This instrument, together with any exhibits hereto, shall
constitute the entire agreement between the parties with respect to the
management of the Theaters.
 
10.7 AMENDMENTS. Neither this Agreement nor any term or provision hereof may be
changed, waived or discharged or terminated orally, but only by an instrument in
writing signed by the party against which the enforcement of the change, waiver,
discharge or termination is sought.
 
10.8 CAPTIONS. The captions to the sections of this Agreement are for the
convenience of reference only and in no way define, limit or describe the scope
or intent of this Agreement or any party thereof, nor in any other way affect
this Agreement or any part thereof.
 
10.9 COUNTERPARTS. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original and all
of which, when taken together, shall constitute one and the same Agreement.
 
10.10 AUTHORITY, BINDING AGREEMENT. Each party to this Agreement represents and
warrants that (i) it is a corporation or limited liability, as the case may be,
duly organized, validly existing and in good standing under the laws of the
State of Delaware, (ii) it has the requisite power to execute, deliver and
perform this Agreement, (iii) the execution, delivery and performance by it of
this Agreement has been duly and validly authorized by all necessary  actions,
and (iv) this Agreement constitutes the legal, valid and binding obligations of
such party, enforceable against such party in accordance with its terms, except
as the same may be limited by bankruptcy, insolvency, reorganization or other
laws affecting the enforcement of creditor's rights generally.
 
 
 

--------------------------------------------------------------------------------

 
 
10.11 CONFIDENTIALITY.  Each of Owner and Operator agrees that the terms of this
Agreement shall not be disclosed or otherwise made available to the public and
that copies of this Agreement shall not be publicly filed or otherwise made
available to the public, except where such disclosure, availability or filing is
required by applicable law and only to the extent required by such law.  In
addition, Operator agrees that all confidential and/or proprietary information
of Owner (the “Confidential Information”) will not be used by Operator or its
affiliates, successors, employees, officers, directors, advisors, agents and
other representatives (collectively, “Representatives”) for any purpose other
than Operator’s performance of its obligations hereunder.  The Confidential
Information not be disclosed or divulged by Operator or its Representatives to
anyone, except (a) as necessary for Operator to perform its obligations
hereunder, (b) with the prior written permission of Owner or (c) as may be
required by law, rule or regulation or by the order or demand of a court or
government agency or authority.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the date first above written.
 
OPERATOR:
 
DIGITAL CINEMA DESTINATIONS CORP.
 
___________________________________________________
By: A. Dale Mayo, Chairman and CEO
 
 
OWNER:
 
DC Surprise Cinema, LLC
 
____________________________________________________
By:
 
 
 